BY THE COURT.
This case was submitted upon motion to dismiss for want of jurisdiction over the person of defendant in error.
The petition in error was filed within the 70 day limit and summons in error was issued on July 3, 1926, which was returned on July 3, 1926, which was returned on July 12, 1926, as follows:
“I return this writ without service, the within named Victoria Shields Allen not found in my county.” No attempt was made to obtain further service within the additional 60 days allowed by statute for the completion of the time allowed for completion of service. .The Court of Appeals held:
1. _ Unless service of summons was had within the 70 day limit; or where a summons was issued within proper time and regularly served; or where a legal service was had within 60 days thereafter, there is no jurisdiction to consider the petition in error. Hixon v. Vale, 85 OS. 325.
2. It was urged that the Deputy Sheriff had it in his power to complete service by serving the summons upon the attorneys. This however he did not do as shown by the return and the return of the sheriff would be controlling.
3. Motion to dismiss proceeding in error upon ground that no valid service has been made against Allen, should be sustained.
Judgment accordingly.
(Ferneding, Allen & Kunkle, JJ., concur.)